Citation Nr: 0314305	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from July 1987 
to July 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas that denied the appellant's claim of 
entitlement to service connection for hypertension.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  Service medical records contain no diagnoses of 
hypertension, nor was any diagnosis of hypertension 
demonstrated within one year of the appellant's separation 
from active duty.

3.  The appellant's current diagnosis hypertension was first 
rendered several years after service and it is not 
etiologically related to any in-service occurrence or event.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he currently suffers from 
hypertension that is related to his active service, and that 
service connection for hypertension is therefore warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for service 
connection for hypertension.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

In the VA Form 21-526 the appellant submitted in March 1997, 
he did not claim service connection for hypertension.  The 
appellant submitted his claim for hypertension in April 1999.

Review of the appellant's service medical records reveals 
that he had a blood pressure reading of 140/88 during his 
February 1987 entrance examination.  During service the 
appellant had blood pressure readings of 140/78 in November 
1987; 138/70, 134/62, 140/82, 140/60, 162/70, 138/80, 140/92, 
140/90 and 126/86 in 1988; 120/72, 160/89, 120/78, 130/70, 
128/74, 130/68, 128/70, 134/90, 130/88, 136/86, 142/90, 
130/90, 130/80, 142/82, 140/80, 130/90 and 110/58 in 1989; 
140/78, 142/100 and 130/80 in 1990; and 130/88, 126/86 and 
120/60 in 1991.  

There was no diagnosis of, or treatment for, hypertension in 
the service medical records.  Elevated blood pressure 
readings were acknowledged and the appellant was evaluated in 
May 1989 for high blood pressure.  It was noted that he 
entered the Army in February 1987 without any history of 
hypertension and that he had a medical examination in 
February 1989 without evidence of hypertension.  It was noted 
that the appellant's blood pressure had been checked in 
January 1988, with all diastolic readings below 90 (described 
as top normal) and that additional readings taken in May 1989 
showed only three readings at top normal limit (90) and none 
above the 90 level.  The doctor concluded that the appellant 
was not hypertensive at that time and that he did not require 
any treatment at the moment.  The appellant was advised to 
watch his salt intake and his weight.  The June 1989 master 
problem list indicated that the appellant had no significant 
problems and that there was questionable labile hypertension.  
The last recorded blood pressure of record is from May 1991, 
when the reading was 120/60.

The evidence of record reveals that the appellant was treated 
by VA physicians post-service.  In October 1996, the 
appellant had a recorded blood pressure of 174/86.  An April 
1997 clinic note indicates the need for follow-up for a 
diagnosis of hypertension.  In May 1997, he was diagnosed 
with hypertension, mild and asymptomatic.  A July 1997 
nutrition note indicates that the appellant was advised to 
decrease his sodium intake and the amount of fried foods he 
ate.  In October 1997, he was not on medication yet and was 
advised about decreasing his weight.  In August 1998, the 
appellant was noted to be asymptomatic with blood pressures 
up and down and not on medication.  Records dated in 2001 
reveal that the appellant was on blood pressure medication.  
The appellant thereafter received continued treatment for 
hypertension.

Private medical records dated in January 2001 indicate that 
the appellant underwent an echocardiogram that revealed 
hypertensive heart disease and mild mitral valve 
regurgitation.  A physician from a VA outpatient clinic 
submitted a written statement in March 2001, and stated that 
the appellant was taking daily medication for hypertension.  
A blood pressure reading of 140/92 in December 1987 was 
noted, along with readings from April 1997 onward.  In an 
April 2001 written statement, this physician stated that the 
appellant had been a patient since September 1995, and that 
his elevated blood pressure readings in service were early 
manifestations of hypertension.  He further stated that the 
"increased conditions/disabilities due to service connected 
causes were permanently aggravated beyond normal progression 
by military service."  The Board notes that, although the 
appellant had been a patient since September 1995, the VA 
physician did not reference any elevated blood pressure 
readings between that time and April 1997, when a diagnosis 
of hypertension occurs for the first time.

The appellant underwent a VA medical examination in March 
2001; the examiner reviewed the claims file.  The examiner 
noted each instance of blood pressure readings in the 
appellant's service medical records.  The appellant reported 
that hypertension was first found in 1987, that he did not 
receive any medication or treatment and that he was advised 
about diet and exercise.  Family history revealed that both 
of the appellant's parents had high blood pressure, as did 
three of his siblings.  The examiner rendered a diagnosis of 
hypertension, on medication.  The examiner further stated 
that the appellant's "blood pressure values in the military 
were not compatible with hypertension" and that blood 
pressure elevation was apparent by 1996, with pharmacotherapy 
started in 2001.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
hypertension had its onset during the appellant's active 
duty.  No hypertension was diagnosed in-service or near the 
time of separation.  There is no medical documentation until 
April 1997 that the appellant was diagnosed with 
hypertension.  While some abnormal blood pressure readings 
were noted in service, the appellant was evaluated more than 
once for hypertension and no diagnosis of hypertension was 
ever rendered in-service.  The last in-service blood pressure 
reading of record was 120/60.  There is no competent 
objective clinical evidence of hypertension to a compensable 
degree within one year of the appellant's separation from 
service.  The first diagnosis of record of hypertension is 
found in VA treatment records dated in April 1997.

Turning to an analysis of the conflicting medical evidence, 
the Board's adjudicatory process includes the responsibility 
for determining the weight to be given to the evidence of 
record, including the authority to favor one medical opinion 
over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
reviewing medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board concludes that the weight of the "negative" 
objective evidence -- principally medical records 
demonstrating a lack of any clinical diagnosis of 
hypertension despite some high blood pressure readings prior 
to April 1997, and the medical opinions of record, in-service 
and post-service, with regard to the existence of 
hypertension exceeds that of the "positive" evidence of 
record, which is limited to one medical opinion finding a 
relationship.  As previously noted, the positive April 2001 
medical opinion does not offer a single instance of an 
elevated blood pressure reading from the initial treatment in 
September 1995 until the diagnosis of hypertension in April 
1997.  In contrast the March 2001 VA examiner carefully 
reviewed all the in-service blood pressure readings, as well 
as the post-service medical records, and then found that the 
appellant's hypertension was not manifested until 1996 at the 
earliest.  Furthermore, the in-service evaluation explained 
the basis for the finding that the appellant did not have 
hypertension.

Therefore, the Board finds that the opinion of the VA clinic 
physician, when weighed against the opinions of the in-
service doctors and the March 2001 VA examiner, does not 
place the evidence in equipoise.  See generally, Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Winsett v. West, 11 
Vet. App. 420, 425 (1998) (the Court has expressly declined 
to adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician).  
Therefore, the record does not present sufficient competent 
evidence of a linkage between the appellant's currently 
diagnosed hypertension and his service.  

The Board has considered the appellant's various written 
statements, and those of his family members and fellow 
soldier, submitted in support of his contention that he has 
hypertension as a result of his service.  To the extent that 
those statements represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis of hypertension, nor do 
they establish a nexus between hypertension and his military 
service.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  While the appellant has asserted that his 
current hypertension had its onset during service, his 
assertions (and those of his family members and fellow 
soldier) of medical causation alone are not probative because 
lay persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Based on the totality of the evidence of record, including 
the statements of the appellant and those of his family 
members and fellow soldier, the service medical records, the 
post-service private and VA treatment records dated from 1995 
onward, and the report of the VA medical examination 
conducted in March 2001, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for hypertension.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish service connection for 
hypertension in the Statement of the Case (SOC) issued in 
March 1999. He was sent a notification letter concerning the 
VCAA by the RO in March 2001.  The Supplemental Statement of 
the Case (SSOC) issued in March 2002 provided the appellant 
with the text of the current 38 C.F.R. § 3.159.  The Board 
finds that the discussions in the rating decision, the SOC, 
the SSOC and RO letters sent to the appellant in effect 
informed him of the information and evidence that would 
needed to substantiate his claim and complied with VA's 
notification requirements.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO sent a letter to the 
appellant in May 1999 in which he was told that VA was 
responsible for obtaining all of his records from VA and 
military sources and that he was responsible for getting 
private medical records.  The letter sent by the RO in March 
2001 advised the appellant what evidence VA had already 
obtained, as well as what kinds of evidence VA needed for a 
showing of entitlement to service connection.  He did not 
reply to that letter.  The appellant was afforded a medical 
examination.  In addition, the appellant sent written 
statements to the RO in November 2001, January 2002, and 
April 2002 stating that he had no additional evidence to 
submit.  Therefore, there is no indication that additional 
relevant records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claim 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Service connection for hypertension is denied.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

